11. European professional card for service providers (
- Before the vote:
rapporteur. - (SV) I have been here long enough to know how pleased the Members of this House will be if I give a two-minute speech. I do not, therefore, intend to do this and will instead merely say that this is an example of how, once again, we are trying to make it easier for citizens to work and establish themselves across borders.
This can form a nice little example to use in the election campaigns and I am therefore pleased. The committee was unanimous on this issue and so that is all I have to say.